19-2513
   Rivera-Lopes v. Garland
                                                                              BIA
                                                                      A077 698 905
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 29th day of July, two thousand twenty-one.

   PRESENT:
            JON O. NEWMAN,
            JOSÉ A. CABRANES,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   JUAN ISAC RIVERA-LOPES, AKA LUIS
   IDROVO URGILES, AKA MAURICIO
   TRELLES,
            Petitioner,

                     v.                                     19-2513
                                                            NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                      Usman B. Ahmad, Esq., Long Island
                                        City, NY.

   FOR RESPONDENT:                      Ethan P. Davis, Acting Assistant
                                        Attorney General; Carl McIntyre,
                                 Assistant Director; Nancy E.
                                 Friedman, Senior Litigation
                                 Counsel, Office of Immigration
                                 Litigation, United States
                                 Department of Justice, Washington,
                                 DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Juan Isac Rivera-Lopes seeks review of a July

17,    2019,   decision   of     the       BIA   denying   his   motion    to

reconsider, reopen, and terminate his order of removal to

Guatemala or to reopen and remand for him to apply for

cancellation of removal.         In re Juan Isac Rivera-Lopes, No.

A 077 698 905 (B.I.A. July 17, 2019).              We assume the parties’

familiarity with the underlying facts and procedural history.

       The BIA did not abuse its discretion by declining to

reconsider or reopen.         See Jian Hui Shao v. Mukasey, 546 F.3d

138,    168–69,   173   (2d    Cir.    2008)      (reviewing     motions   to

reconsider and reopen for abuse of discretion).                Rivera-Lopes

argues that, under Pereira v. Sessions, 138 S. Ct. 2105, 2113–

20 (2018), the immigration court lacked jurisdiction over his

removal proceedings because his notice to appear (“NTA”) did




                                       2
not include the date and time of his initial hearing.*                In

Pereira, the Supreme Court held that an NTA that fails to

designate the time or place of an initial hearing in removal

proceedings does not trigger the stop-time rule ending the

noncitizen’s period of continuous presence for purposes of

cancellation of removal.         138 S. Ct. at 2113–20; see also

Niz-Chavez v. Garland, 141 S. Ct. 1474, 1480–86 (2021).

Rivera-Lopes’s argument is foreclosed by Banegas Gomez v.

Barr, 922 F.3d 101, 110–12 (2d Cir. 2019), which holds that

an NTA that omits the date and time of the hearing is adequate

to   vest    jurisdiction   in   the   immigration     court   if   the

noncitizen was sent a subsequent hearing notice with the

missing     information.    Rivera-Lopes   and   his    counsel     were

served with notices of his hearings.

     For the foregoing reasons, the petition for review is

DENIED.     All pending motions and applications are DENIED and

stays VACATED.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe,
                                 Clerk of Court




*Rivera-Lopes does not challenge the BIA’s decision not to reopen
sua sponte for him to apply for cancellation of removal.
                                   3